Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 1 of 8 PageID #: 1000




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 Aqua Harvesters, Inc., Bay Head, Inc.,            MEMORANDUM & ORDER
 C. Seaman Seafood, Ltd., Doxsee Sea
 Clam Co., Edgar Seafood Products, Inc.,           NOT FOR PUBLICATION
 Fernandez & Family, Inc., Freeport Sea
 Clam Co., Inc., Lady Kim, Inc., Lyons                  17-cv-1198 (ERK)
 Fisheries, Inc., Off Shore Diving Corp.,
 Pek Claim Co., Inc., SMJ Products Corp.,
 St. Peter Dock, Inc., Verbeke, Inc., Winter
 Harbor Brands, Inc., American Pride
 Seafood, LLC, Let Vessels, LLC, TMT
 Vessels (NY), LLC, Atlantic Capes
 Fisheries, Inc., Galilean Seafoods, LLC,
 Oceanside Packers, Inc., and Seawatch
 International, Ltd.,

                            Plaintiffs,

              – against –

 New York State Department of
 Environmental Conservation and Basil
 Seggos, individually and in his capacity as
 Commissioner of the New York State
 Department of Environmental
 Conservation,

                            Defendants.


 KORMAN, J.:

       This case involves New York’s regulation of surfclam fishing. Plaintiffs are

 companies that own permits to harvest surfclams; a company that owns vessels for

 surfclam fishing that it seeks to lease; and companies that ship and process


                                               1
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 2 of 8 PageID #: 1001




 surfclams. They filed suit to challenge three state regulations that plaintiffs claim

 violate federal law. Those regulations limit the amount that any one ship can harvest

 (the “Single Vessel Rule”); prohibit the use of most new vessels larger than 70 feet

 (the “70-Foot Rule”); and bar non-resident ships from using a New York “resident”

 permit to harvest surfclams (the “Residency Rule”).

       Judge Azrack denied a preliminary injunction in a scholarly ninety-six-page

 opinion, with which I assume familiarity. See Aqua Harvesters, Inc. v. N.Y. State

 Dep’t of Env’t Conservation, 399 F. Supp. 3d 15 (E.D.N.Y. 2019). Judge Azrack first

 held that plaintiffs’ challenges to all three rules under the Dormant Commerce Clause

 failed, because Congress had expressly authorized state regulation of fishing that

 “differentiate[s] between residents and nonresidents.” Id. at 40 (internal quotation

 omitted).   Next, she held that the Single Vessel and 70-Foot Rules were not

 preempted by federal law and served legitimate state interests. Id. at 40–76. Judge

 Azrack likewise rejected plaintiffs’ challenge to the 70-Foot Rule under the Equal

 Protection Clause. Id. at 76–78. Finally, Judge Azrack declined to reach plaintiffs’

 challenges to the Residency Rule because the vessels owned by non-New York

 residents were barred by both the 70-Foot Rule and the Residency Rule. Id. at 78–

 79. There was therefore no reason to assess the validity of the Residency Rule. Id.

       After Judge Azrack issued her opinion, plaintiffs voluntarily dismissed their

 challenges to the 70-Foot Rule. ECF No. 47. Defendants now move to dismiss



                                          2
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 3 of 8 PageID #: 1002




 plaintiffs’ claims against the Residency and Single Vessel Rules. They argue that

 plaintiffs lack standing to challenge the Residency Rule because all their vessels that

 are prohibited by that rule are also prohibited by the 70-Foot Rule, the latter of which

 plaintiffs no longer challenge. Defendants also argue that the challenges to the

 Residency and Single Vessel Rules fail on the merits.

    I.      Plaintiffs’ Challenges to the Single Vessel Rule Fails on the Merits
         Plaintiffs’ challenges to the Single Vessel Rule fail for the reasons stated in

 Judge Azrack’s preliminary injunction order. See Aqua Harvesters, 399 F. Supp. 3d

 at 40–65. I recognize, of course, that a plaintiff bears a “heavier burden” to obtain a

 preliminary injunction than it does in order to state a claim upon which relief may

 be granted. New Hope Fam. Servs. v. Poole, 966 F.3d 145, 165 (2d Cir. 2020).

 Notably, a court reviewing a motion for preliminary injunction is not required to

 accept the plaintiff’s “allegations as true or to draw all reasonable inferences in its

 favor.” Id. By contrast, a complaint survives dismissal so long as it contains

 “sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted).

 That merely requires the plaintiff to plead “factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id.




                                             3
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 4 of 8 PageID #: 1003




       Judge Azrack’s analysis applies notwithstanding this difference in the

 standard of review. Her order rested on a thorough discussion of the parties’ legal

 arguments and did not turn on any factual disputes. Indeed, plaintiffs’ opposition to

 the motion to dismiss merely reiterates the legal arguments that Judge Azrack

 already rejected (and barely mentions her opinion rejecting them). “Under the ‘law

 of the case’ doctrine, ‘courts are understandably reluctant to reopen a ruling once

 made,’ especially ‘when one judge or court is asked to consider the ruling of a

 different judge or court.’” Lillbask ex rel. Mauclaire v. State of Conn. Dep’t of Educ.,

 397 F.3d 77, 94 (2d Cir. 2005) (quoting 18B Wright & Miller, Fed. Prac. & Proc.

 Juris. § 4478 (2d ed. 2002)). The law of the case is not binding and is merely a

 “matter of discretion.” Id. (internal quotation omitted). In any event, I agree with

 Judge Azrack’s holdings on the merits. I therefore dismiss the challenges to the

 Single Vessel Rule (Counts 1 and 4) with prejudice.1




 1
       Plaintiffs’ opposition to the motion to dismiss also argues that the Single
       Vessel Rule violates the Privileges & Immunities Clause. ECF No. 49 at 22–
       24. As Judge Azrack observed, however, “[p]laintiffs’ complaint does not
       actually allege a Privileges and Immunities claim concerning the Single Vessel
       Rule.” 399 F. Supp. 3d at 56 n.36. A party may not amend its complaint in
       an opposition brief to a motion to dismiss. Wright v. Ernst & Young LLP, 152
       F.3d 169, 178 (2d Cir. 1998); accord Palm Beach Mar. Museum, Inc. v.
       Hapoalim Secs. USA, Inc., 810 F. App’x 17, 20 (2d Cir. 2020).


                                            4
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 5 of 8 PageID #: 1004




    II.      Plaintiffs Lack Standing to Challenge the Residency Rule

          Plaintiffs lack standing to challenge the Residency Rule. See Davis v. FEC,

 554 U.S. 724, 734 (2008) (“[A] plaintiff must demonstrate standing for each claim

 he seeks to press and for each form of relief that is sought.”) (internal quotation

 omitted). To establish standing, “[t]he plaintiff must have (1) suffered an injury in

 fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

 that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,

 136 S. Ct. 1540, 1547 (2016).         “The plaintiff, as the party invoking federal

 jurisdiction, bears the burden of establishing these elements.” Id. “Where, as here,

 a case is at the pleading stage, the plaintiff must clearly allege facts demonstrating

 each element.” Id. (internal quotation and alteration omitted).

          Plaintiffs’ challenge to the Residency Rule fails for lack of redressability,

 which requires a “non-speculative likelihood that the injury can be remedied by the

 requested relief.” Coal. of Watershed Towns v. E.P.A., 552 F.3d 216, 218 (2d Cir.

 2008) (internal quotation omitted). “Relief that does not remedy the injury suffered

 cannot bootstrap a plaintiff into federal court; that is the very essence of the

 redressability requirement.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

 107 (1998).

          As Judge Azrack explained, the state “denied the harvesting companies’

 attempts to use the five vessels” that violate the Residency Rule “on two separate



                                            5
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 6 of 8 PageID #: 1005




 and independent grounds: (1) the Residency Rule bars these vessels because they are

 from out of state; and (2) the 70-Foot Rule bars these vessels because they are all

 over 70 feet long.” Aqua Harvesters, 399 F. Supp. 3d at 78–79. Thus, even if the

 Residency Rule violates federal law, I can grant no meaningful relief because

 plaintiffs have abandoned their challenge to the 70-Foot Rule that independently

 bars the vessels covered by the Residency Rule. Any harm that the Residency Rule

 causes plaintiffs would therefore not be remedied by a court order. See Lujan v. Defs.

 of Wildlife, 504 U.S. 555, 568 (1992) (finding lack of redressability because

 plaintiffs had not “attack[ed] the separate decisions . . . allegedly causing them

 harm”); Coal. of Watershed Towns, 552 F.3d at 218 (holding that redressability was

 not satisfied because there was “no basis” to believe that the requested relief would

 place plaintiffs “in any different position than they are now”); 13A Wright & Miller,

 Fed. Prac. & Proc. Juris. § 3531.6 n.107 (3d ed. 2008) (observing that plaintiffs lack

 standing when there is an “independent cause” to the challenged injury that is not

 before the court).

       Plaintiffs’ counterarguments are unpersuasive. They claim that they are

 harmed by the Residency Rule “irrespective of the five particular vessels” identified

 by Judge Azrack. ECF No. 49 at 4. They identify two ships for which a New Jersey

 company is the “beneficial and equitable owner” and that are under 70 feet and

 subject to the Residency Rule—and thus for which an order enjoining the Residency



                                           6
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 7 of 8 PageID #: 1006




 Rule might well provide meaningful relief. Id. Those ships—the F/V Lauren and

 the F/V Silver Fox—are nowhere mentioned in the complaint or the affidavits

 supporting plaintiffs’ request for a preliminary injunction. Plaintiffs have therefore

 failed to “allege[] facts that affirmatively and plausibly suggest that [they have]

 standing to sue.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016)

 (internal quotation omitted). As before, plaintiffs may not amend their complaint in

 their opposition to a motion to dismiss. Wright, 152 F.3d at 178.2

       While plaintiffs have failed to establish standing to challenge the Residency

 Rule, their memorandum of law suggests that they may be able to allege facts

 satisfying the standing requirement (based on the ships owned by a non-New York

 company that comply with the 70-Foot Rule). Although plaintiffs do not request

 leave to amend, I will grant them an opportunity to amend given the “strong

 preference for resolving disputes on the merits.” Loreley Fin. (Jersey) No. 3 Ltd. v.

 Wells Fargo Secs., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (internal quotation

 omitted); but see Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (“While leave


 2
       Plaintiffs also claim that the Residency Rule has forced them to transfer
       beneficial and equitable ownership of the F/V Roberta Lee into a newly-
       created New York entity. ECF No. 49 at 4. That allegation is likewise not in
       the complaint, and it is not evident that it would suffice to establish standing
       for the equitable relief that plaintiffs seek. See Deshawn E. v. Safir, 156 F.3d
       340, 344 (2d Cir. 1998) (“A plaintiff seeking injunctive or declaratory relief
       cannot rely on past injury to satisfy the injury requirement but must show a
       likelihood that he or she will be injured in the future.”).


                                           7
Case 2:17-cv-01198-ERK-AKT Document 53 Filed 06/09/21 Page 8 of 8 PageID #: 1007




 to amend under the Federal Rules of Civil Procedure is ‘freely granted,’ see Fed R.

 Civ. P. 15(a), no court can be said to have erred in failing to grant a request that was

 not made.”). In granting leave to amend, I am mindful of Judge Azrack’s observation

 in dicta that “the validity of the Residency Rule appears, as a matter of preemption,

 to be questionable” under a leading Supreme Court case. 399 F. Supp. 3d at 79. It

 therefore seems appropriate to provide plaintiffs an opportunity to allege sufficient

 facts to test the rule’s validity on the merits.

                                     CONCLUSION

        Plaintiffs’ challenges to the Single Vessel Rule are dismissed with prejudice.

 Plaintiffs’ challenges to the Residency Rule are dismissed without prejudice for lack

 of Article III standing. Plaintiffs may replead within thirty days, limited solely to

 their challenges to the Residency Rule.            If plaintiffs amend their complaint,

 defendants may file a renewed motion to dismiss. If plaintiffs decline to amend,

 judgment will be entered without further notice.

                                                         SO ORDERED.

                                                         Edward R. Korman
 Brooklyn, New York                                      Edward R. Korman
 June 9, 2021                                            United States District Judge




                                              8
